Appeal by defendant from a judgment of the County Court, Nassau County (Ain, J.), rendered August 30, 1983, convicting her of grand larceny in the second degree, upon her plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant’s contention regarding the sufficiency of her plea allocution is unpreserved for appellate review as a matter of law (CPL 470.05 [2]; People v Pellegrino, 60 NY2d 636). In any event, the record on appeal establishes that defendant voluntarily entered the guilty plea and any claim of duress is not supported by the record. Gibbons, J. P., Bracken, Lawrence and Kunzeman, JJ., concur.